OUNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
GEORGE NELSON BULA,
Petitioner,

v. Case No; 6:17-cv-712-Or1~28G]K
SECRETARY, DEPARTMENT OF

CORRECTIONS and ATTORNEY

GENERAL, STATE OF FLORIDA,

Respondents.

/
BQB
This cause is before the Court on a Petition for Writ of Habeas Corpus (”Petition,”
Doc. 1) filed by Petitioner pursuant to 28 U.S.C. § 2254. Respondents filed a Response to
Petition (”Response,” Doc. 10) in compliance with this Court's instructions and with the
Rules Goz)erning Section 2254 Cases in the le'ted States District Courts. Petitioner filed a
Reply (Doc. 11) and an Amended Reply (Doc. 13) to the Response. For the following
reasons, the Court concludes that the Petition is untimely.
I. PROCEDURAL BACKGROUND
The State Attorney of the Ninth ]udicial Circuit charged Petitioner by Information
in Orange County, Florida With one count of lewd and lascivious molestation (Count
One), one count of lewd and lascivious conduct (Count Two), one count of lewd and
lascivious exhibition (Count Three), and one count of showing obscene material to a

minor (Count Four). (Doc. 10-2 at 27-30). A jury found Petitioner guilty as to Counts

One, Two, and Four and not guilty of Count Three. (ld. at 82-85). On November 3, 2009,
the trial court adjudicated Petitioner guilty of the crimes and sentenced him to
imprisonment for a term of twenty-five years as to Count One and to time served as to
Count Four. (Id. at 86-91, 124). The trial court did not sentence Petitioner as to Count
Two because it found that Count Two "Was consumed into Count 1.” (ld. at 124).

Petitioner filed a direct appeal, and Florida’s Fifth District Court of Appeal (”Fifth
DCA”) entered a written opinion on April 15, 2011, finding that Petitioner’s conviction as
to Count Two should be vacated. (Doc. 10-3 at 180-81). As a result, the Fifth District
affirmed in part, reversed in part, and remanded the case for correction On ]une 17, 2011,
the trial court vacated the conviction for Count TWo. (Doc. 10-4 at 153-54). The trial court
directed the clerk of the court to prepare ”an Amended ]udgment nunc pro tunc
November 3, 2009 . . . ." (Id. at 154). There is no indication that Petitioner appealed the
amended judgment

On December 19, 2011, Petitioner filed a petition for Writ of habeas corpus, 1 Which

the Fifth DCA denied on April 13, 2012. (Doc. 10-3 at 186-203, 224).

 

1 Unless otherwise noted, the pleadings filed by Petitioner after the conclusion of
the direct appeal were pro se. References to the filing date of those pleadings shall be the
filing date under the mailbox rule. See Adams z). Um'ted States, 173 F.3d 1339, 1341 (11th
Cir. 1999) (under the "mailbox rule," a pro se prisoner's motion to vacate, set aside, or
correct sentence was filed on the date that he signed, executed, and delivered his petition
to prison authorities for mailing).

On December 12, 2011, Petitioner filed a motion for postconviction relief pursuant
to Florida Rule of Criminal Procedure 3.850, which he later amended. (Id. at 226-68, 277-
79). The trial court denied the Rule 3.850 motion, (ld. at 330-35). On ]une 24, 2014, the
Fifth DCA affirmed the denial per cariam. (Id. at 409). Mandate issued on August 14,
2014. (Id. at 417).

On August 11, 2014, Petitioner filed a successive Rule 3.850 motion, which the trial
court denied. (Id. at 419-47; Doc. 10-4 at 25-27). The Fifth DCA affirmed per curiam on
February 24, 2015. (Doc. 10-4 at 77). Mandate issued on Apri117, 2015. (Id. at 81).

On ]anuary 8, 2015, Petitioner filed a petition for writ of habeas corpus, which the
Fifth DCA denied on March 25, 2015. (Id. at 83-89, 94). The Fifth DCA denied Petitioner’s
motion for reconsideration and motion to transmit judgment on May 13, 2015. (Id. at 101).

On june 15, 2015, Petitioner filed a second petition for writ of habeas corpus, which
the trial court dismissed on ]uly 18, 2016. (ld. at 103-09, 114-16). The Fifth DCA affirmed
per curiam on December 27, 2016. (ld. at 142). Mandate issued on February 20, 2017. (ld.
at 146).

On September 16, 2016, Petitioner filed a third petition for Writ of habeas corpus,
which the Supreme Court of Florida dismissed on November 9, 2016. (Id. at 148-52, 157).
The Petition here Was filed on April 17, 2017. (Doc. 1 at 13).

II. LEGAL STANDARD

Pursuant to 28 U.S.C. § 2244,

(d)(l) A 1-year period of limitation shall apply to an application for a writ
of habeas corpus by a person in custody pursuant to the judgment of a State
court, The limitation period shall run from the latest of -

(A) the date on Which the judgment of conviction became final by
the conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or laws of the
United States is removed, if the applicant Was prevented from filing
such State action;

(C) the date on Which the constitutional right asserted Was
initially recognized by the Supreme Court, if the right has been
newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(D) the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise of due
diligence.
(2) The time during which a properly filed application for State post-
conviction or other collateral review With respect to the pertinent judgment
or claim is pending shall not be counted toward any period of limitation
under this subsection.
III. ANALYSIS
In the present case, the Fifth DCA issued its direct appeal written opinion on April
15, 2011. In Gonzalez v. Thaler, 132 S. Ct. 641, 653-56 (2012), the Court held if a prisoner
does not pursue review to the Supreme Court of the United States or to the State's highest
court, he is not entitled to an additional ninety days for filing a petition for writ of

certiorari Petitioner did not file a petition for discretionary review with the Supreme

Court of Florida, nor did he file a petition for writ of certiorari with the Supreme Court

of the United States. Therefore, pursuant to Gonzalez, Petitioner is not entitled to the
tolling of an additional ninety days of the limitations period. Consequently, Petitioner's
conviction became final on April 15, 2011, and under § 2244(d)(1)(A), Petitioner had
through April 16, 2012, absent any tolling, to file a federal habeas petition.

Pursuant to section 2244(d)(2), the one-year period is ”tolled" for the time during
which a properly filed state postconviction or collateral proceeding is pending. When
Petitioner filed his first Rule 3.850 motion on December 12, 2011, 241 days of the one-year
period had run. Those proceedings concluded on August 14, 2014.

Although Petitioner filed a second Rule 3.850 motion on August11, 2014, the trial
court found that the motion was ”procedurally barred as untimely under Rule 3.850(b)”
and was ”procedurally barred as successive.” (Doc. 10-4 at 26). As a result, the second
Rule 3.850 motion did not toll the one-year period. See Gorby 1). McNeil, 530 F.?)d 1363,
1368 (11th Cir. 2008) (an untimely motion was not "properly filed” for purposes of
AEDPA's tolling provision). Thus, the one-year period expired 124 days later on
December 16, 2014.

All of Petitioner's other postconviction motions were filed after the one-year
period had expired, and, therefore, did not toll the one-year period of limitation See

Webster v. Moore, 199 F.?>d 1256, 1259 (11th Cir. 2000) (”A state-court petition . . . that is

filed following the expiration of the limitations period cannot toll that period because
there is no period remaining to be tolled."). Conseq_uently, the Petition was untimely.2
Petitioner maintains that he is entitled to tolling because he is actually innocent of
the crimes of which he was convicted. To establish an actual innocence claim, a petitioner
must (1) present new reliable evidence that was not presented at trial, and (2) show that
it is more likely than not that no reasonable juror Would have found petitioner guilty
beyond a reasonable doubt in view of the new evidence, Rozzelle v. Sec’y, Fla. Dept. of
Corr., 672 F.3d 1000, 1011 (11th Cir. 2012); Schlup v. Delo, 513 U.S. 298, 324 (1995); see also
McQaiggin U. Perkins, 569 U.S. 383, 386 (2013) (citation omitted) (quotation omitted) (the
petitioner must show that, ”in light of the new evidence, no juror, acting reasonably,
would have voted to find him guilty beyond a reasonable doubt.”). Nevertheless,
”tenable actual-innocence gateway pleas are rare.” McQuiggin, 569 U.S. at 386.

Moreover, in determining the applicability of this exception, the timing of the petition ”is

 

2 Alternatively, the trial court vacated the conviction for Count Two on ]une 17,
2011. Petitioner did not appeal, and the conviction became final on ]uly 11, 2011. When
Petitioner filed his first Rule 3.850 motion on December 12, 2011, 153 days of the one-year
period had run. Those proceedings concluded on August14, 2014, and 147 days of the
one-year period ran until Petitioner filed his petition for writ of habeas corpus on ]anuary
8, 2015. Those proceedings concluded on March 25, 2015, and the one-year period
expired 65 days later on May 29, 2015. All of Petitioner's other postconviction motions
were filed after the one-year period had expired and did not toll the one-year period.

The Court also finds that, even if the first petition for writ of habeas corpus
proceedings were deemed concluded on May 13, 2015, the Petition Was untimely as the
second petition for writ of habeas corpus proceedings, which commenced on ]une 15,
2015 (May 13, 2015, to ]une 15, 2015, was a total of 33 days), concluded on February 20,
2017. Thus, the one-year period expired 32 days later on March 24, 2017.

6

a factor bearing on the reliability of th[e] evidence purporting to show actual innocence.”
ld. (citation omitted) (quotation omitted).

Petitioner has presented nothing to indicate the existence of evidence to show that
no reasonable juror would have convicted him. Petitioner raises vague and conclusory
allegations of actual innocence, which are insufficient to undermine the Court’s
confidence in the outcome of Petitioner's criminal proceedings, See Schlap z). Delo, 513
U.S. 298, 316 (1995). Petitioner has not presented any reliable new evidence, and his
allegations do not suggest that any such evidence exists. See Cochrane z). McNeill, No. 8:09-
CV-881-T-3OTGW, 2009 WL 1748522, at *2 (M.D. Fla. ]une 18, 2009) (rejecting a claim of
actual innocence When the petitioner merely presented evidence known and available
prior to trial and contended that the evidence presented at trial was insufficient to
support his conviction). In the absence of such evidence, the Court cannot entertain his
untimely petition. Consequently, the Petition is untimely and is denied.

Allegations not specifically addressed herein are without merit.

IV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for a certificate of appealability only if the
petitioner makes "a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). To make such a showing ” [t]he petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or

wrong." Slack z). McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y, Dep’t of Corr.,

568 F.3d 929, 934 (11th Cir. 2009). However, the petitioner need not show that the appeal
will succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

Petitioner fails to demonstrate that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or wrong. Moreover, Petitioner
cannot show that jurists of reason would find this Court’s procedural rulings debatable.
Petitioner fails to make a substantial showing of the denial of a constitutional right. Thus,
the Court will deny Petitioner a certificate of appealability

V. CoNCLUsIoN

Accordingly, it is ORDERED and AD]UDGED as follows:

1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

2. This case is DISMISSED with prejudice

3. Petitioner is DENIED a Certificate of Appealability in this case,

4. The Clerk of the Court is directed to enter judgment in favor of Respondents
and to close this case.

DONE and ORDERED m Orlando, Flo da on March L 2019.

 

%OHN ANTOON II
UNl %STATES DISTRICT ]UDGE

Copies furnished to:

Counsel of Record

'_ _ Uf\represented;I-"arty
7-orlP-z 3 / 20

